931 F.2d 711
Willa Dean HOWELL, individually and as administratrix of theestate of Van Howell, Lisa Howell, through hernatural guardian and next friend WillaDean Howell, and Lori Miller,Plaintiffs-Appellees,v.David C. EVANS, Etc., Commissioner, Dept. of Corrections, etal., Defendants,Edward M. Mendoza, M.D., Correctional Medical Systems, Inc.and Charles Burden, individually and asSuperintendent of Augusta Correctionaland Medical Institution,Defendants-Appellants.
No. 89-8455.
United States Court of Appeals,Eleventh Circuit.
April 29, 1991.

William P. Tinkler, Jr., Decatur, Ga., for Mendoza.
William B. Hill, Jr., Deputy Atty. Gen., Daryl A. Robinson, Cathy A. Cox, John C. Jones, Senior Asst. Atty. Gen., Atlanta, Ga., for Burden.
J. Vincent Cook, Cook, Noell, Tolley & Aldridge, Athens, Ga., Patrick T. Beall, Watkinsville, Ga., for plaintiffs-appellees.
On Appeal from the United States District Court for the Southern District of Georgia;  Dudley H. Bowen, Jr., Judge.
Before KRAVITCH and ANDERSON, Circuit Judges, and GODBOLD, Senior Circuit Judge.

BY THE COURT:

1
Appellees' motion to withdraw the petition for rehearing and suggestion for rehearing en banc is GRANTED.  As the case has settled, the opinion at 922 F.2d 712 is vacated, the judgment of the district court is vacated and the case is remanded to the district court with direction that the case be dismissed.